 1   GUTRIDE SAFIER LLP
     ADAM J. GUTRIDE (State Bar No. 181446)
 2   SETH A. SAFIER (State Bar No. 197427)
 3   KRISTEN SIMPLICIO (State Bar No. 263291)
     ANTHONY PATEK (State Bar No. 228964)
 4   100 Pine Street, Suite 1250
     San Francisco, California 94111
 5   Telephone: (415) 639-9090
     Facsimile: (415) 449-6469
 6
     adam@gutridesafier.com
 7   seth@gutridesafier.com
     kristen@gutridesafier.com
 8   anthony@gutridesafier.com
 9   UREKA E. IDSTROM (pro hac vice)
     THE EUREKA LAW FIRM
10
     5606 Belinder Road
11   Fairway, KS 66205
     Telephone: (816) 665-3515
12   Email: uidstrom@eurekalawfirm.com
13   Attorneys for Plaintiff and the Proposed Class
14
                                UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17

18     ERIN ALLEN, OFELIA FRECHETTE,                        CASE NO. 3:13-CV-01279-WHO
       SHELLEY HARDER,
19     DEANA MARR, TAMMIE SHAWLEY,                          STIPULATION AND [PROPOSED]
       BRIAN SMITH, AND BETTY VAZQUEZ,                      ORDER TO CONTINUE CLASS
20     on behalf of themselves and all others               CERTIFICATION BRIEFING AND
       similarly situated,                                  HEARING
21

22                                         Plaintiffs,

23            v.

24     CONAGRA FOODS INC., a Delaware
       Corporation,
25

26                                        Defendant.

27

28

                                                      -1-
                   STIPULATION REGARDING CLASS CERTIFICATION SCHEDULE
 1          Pursuant to Civil Local Rule 6-2(b), Plaintiffs and Defendant Conagra Foods Inc., a

 2   Delaware Corporation (“Defendant), through their undersigned counsel, hereby stipulate as

 3   follows:

 4          WHEREAS, Plaintiffs’ filed their renewed motion for class certification on March 1, 2019

 5   (dkt. # 240, 241) and Defendant filed its opposition to that motion on April 1, 2019 (dkt. # 252);

 6          WHERAS, pursuant to this Court’s order during the September 25, 2018 Case

 7   Management Conference, Plaintiffs’ reply brief is due May 1, 2019 and the hearing is scheduled

 8   for May15, 2019 at 2:00 p.m.

 9          WHEREAS, in support of its opposition, Defendant submitted declarations from two

10   experts, whom Plaintiffs wish to depose prior to filing their reply brief;

11          WHEREAS, one of those witnesses is based in Dallas, Texas, and due to conflicting

12   schedules, the soonest mutually agreeable date for his deposition is May 14, 2019;

13          WHEREAS, the parties have agreed that Plaintiffs’ time to file their reply brief shall be

14   continued to May 22, 2019, and the hearing should be continued to June 5, 2019 at 2:00 p.m.;

15          WHEREAS the extension will not alter the date of any other deadlines in this matter;

16          WHEREAS, this is the first extension requested on this motion since September 25, 2018

17   Case Management Conference;

18          IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that

19   pursuant to Local Rule 6-1(a), Plaintiffs’ time to file their reply in support of their renewed

20   motion for class certification shall be extended from May 1 to May 22, 2019, and the hearing on

21   that motion shall be continued from May 15, 2019 to June 5, 2019.

22

23

24

25

26
27

28

                                                        -2-
                    STIPULATION REGARDING CLASS CERTIFICATION SCHEDULE
     STIPULATED AND AGREED:
 1

 2

 3    ______________________________________                   ______________________________________
 4    GUTRIDE SAFIER LLP                                       ALSTON & BIRD LLP
      Adam J. Gutride                                          Angela M. Spivey (pro hac vice)
 5
      Kristen Simplicio                                        Andrew Phillips
 6    Anthoney Patek                                           Jamie George
      100 Pine Street, Suite 1250                              One Atlantic Center
 7    San Francisco, CA 94111                                  1201 West Peachtree Street, Suite 4900
      Telephone: (415) 271-6469                                Atlanta, GA 30309
 8                                                             Telephone: (404) 881-7000
      Facsimile: (515) 449-6469
 9    adam@gutridesafier.com                                   Facsimile: (404) 881-7777
      kristen@gutridesafier.com                                aspivey@alston.com
10    anthony@gutridesafier.com                                andrew.phillips@alston.com
                                                               jamie.george@alston.com
11    THE EUREKA LAW FIRM
      UREKA E. IDSTROM (pro hac vice)
12
      5606 Belinder Road                                       Attorneys for
      Fairway, KS 66205                                        Conagra Foods, Inc.
13
      Telephone: (816) 665-3515
14    Email: uidstrom@eurekalawfirm.com
15    Attorneys for
      Plaintiffs
16

17

18                                           PROPOSED ORDER
19          Pursuant to Civil Local Rule 6-2(b), and GOOD CAUSE APPEARING THEREFOR, it

20   is therefore ORDERED that:

21                    Plaintiffs’ time to file their reply in support of their renewed motion for class

22   certification shall be extended from May 1 to May 22, 2019, and the hearing on that motion shall

23   be continued from May 15, 2019 to June 5, 2019.

24

25          IT IS SO ORDERED.

26
     DATED: April 24, 2019                   _____________
27                                           THE HONORABLE WILLIAM H. ORRICK
28                                           UNITED STATES DISTRICT JUDGE

                                                         -3-
                      STIPULATION REGARDING CLASS CERTIFICATION SCHEDULE
 1

 2

 3
                                 ATTESTATION OF COMPLIANCE
 4
            I, Kristen Simplicio, am the ECF user whose ID and password are being used to file this
 5
     document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Andrew Phillips
 6
     concurred in this filing.
 7

 8                                                              /s/ Kristen Simplicio

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     -4-
                    STIPULATION REGARDING CLASS CERTIFICATION SCHEDULE
